Citation Nr: 0943180	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the above claim.  

In September 2007, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

In December 2008, the Board remanded the case for procedural 
and evidentiary considerations.


FINDING OF FACT

Bilateral hearing loss is manifested by pure tone threshold 
averages and speech recognition scores that correspond to not 
worse than level "I" hearing on the right and level "VIII" 
hearing on the left.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

With respect to the claim for increased rating, neither the 
Veteran nor his representative has identified any deficiency 
in notice which would compromise a fair adjudication of the 
claim.  Nevertheless, the Board has considered whether the 
defective notice provided to the Veteran resulted in 
prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  
VA must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.

Recently, in the case of Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009), the Federal Circuit Court held 
that "the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in September 2005, prior 
to the RO decision that denied the claim for increased rating 
in December 2005.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  An additional letter, which met most of the 
requirements of Vazquez-Flores, was sent to the Veteran in 
January 2009.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the September 2005 VCAA notice letter 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claim, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic codes provided in the April 2006 
statement of the case, October 2006 supplemental statement of 
the case, January 2009 correspondence, and October 2009 
supplemental statement of the case.  Thus, given the 
September 2005, April 2006, October 2006, January 2009, and 
October 2009 VA correspondence, the Veteran is expected to 
have understood what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
his Board hearing in September 2007, the Veteran testified 
how his hearing loss affected his activities as a 
construction site superintendant, and at the time of his VA 
audiological examination in September 2009, the Veteran 
indicated that he had difficulty with hearing in social 
situations and with background noise.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his employment, and that the notice 
deficiencies in this matter do not affect the essential 
fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded multiple VA examinations to support 
his increased rating claim, and neither the Veteran nor his 
representative has argued that the most recent VA examination 
is inadequate for rating purposes.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Increased Rating Claim

Background

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court), however, has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider whether the rating should be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so, here, June 
2004, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2009).

The Veteran asserts that he is entitled to a higher rating 
for his service-connected hearing, currently evaluated as 
noncompensably disabling under 38 C.F.R. § 4.86, Diagnostic 
Code 6100 (2009).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz by four.  Id.  The pure tone threshold averages and the 
Maryland CNC test scores are given numeric designations which 
are then used to determine the current level of disability 
based upon a pre-designated schedule.  Tables VI and VII in 
38 C.F.R. § 4.85 (2009).  Under these criteria, the 
assignment of a disability rating is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).

Effective on June 10, 1999, new provisions were added to the 
schedular criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86 (2009).  One of the provisions provides that an 
individual who manifests pure tone thresholds of 55 decibels 
or more in each of the specified frequencies (1000, 2000, 
3000 and 4000 Hertz) will be given a numeric designation from 
either Table VI or VIa, whichever results in the higher 
numerical. 38 C.F.R. § 4.86(a) (2009).  The other provision 
provides that, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the higher Roman numeral designation under Table VI or Table 
VIa will be established, and the numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2009).

Service connection for left ear hearing loss was established 
in a July 2003 rating decision, at which time a 
noncompensable rating was assigned, effective from November 
2002.  The Veteran filed the subject claim for an increased 
rating in June 2005.

A VA outpatient treatment record from October 2004 reflects 
that the Veteran reported having difficulty hearing with 
background noise.  In November 2004, it was noted that there 
was an area of moderate hearing loss in the mid frequencies 
on the right side, and mild to severe hearing loss ranging 
from mild in the low frequencies to severe in the high.  Word 
discrimination was 96 percent on the right and 75 percent on 
the left.  In February 2005, the Veteran was noted to have a 
55 to 65 decibel sensorineural hearing loss on the left, and 
the impression was left sudden hearing loss two years earlier 
with no improvement after treatment with steroids.  

On the authorized audiological evaluation in December 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
45
55
LEFT
30
55
65
80
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 in the left ear.  Pure 
tone threshold averages were 32.50 on the right and 70 on the 
left, and the overall diagnosis was mild to moderate high 
frequency sensorineural hearing loss on the right ear, and 
moderate to severe for the left.  

A VA treatment record from February 2006 reflects that the 
Veteran was extremely bothered by the asymmetrical nature of 
his hearing loss.  

An April 2006 statement of the case also granted service 
connection for right ear hearing loss, however, the RO 
continued the noncompensable rating for the Veteran's hearing 
loss.  

At the Veteran's RO hearing in September 2006, the Veteran 
indicated that he had experienced slightly increasing hearing 
loss since his last VA examination.  

A VA treatment record from August 2007 reflects the Veteran's 
report of difficulty hearing speech with background noise.  
Hearing thresholds at 1000, 2000, 3000, 4000 Hertz were again 
noted as 15, 15, 45, and 55 decibels, respectively, on the 
right, and as 55, 70, 85, and 85, on the left.  Word 
recognition on the right and left was 100 and 76 percent, 
respectively.  The diagnosis was bilateral hearing loss, 
worse in the left ear.  

At the time of his Board hearing in September 2007, the 
Veteran testified how his hearing loss affected his 
activities as a construction site superintendant.  

A VA treatment record from February 2009 reflects the 
Veteran's report that his hearing had changed.  Hearing 
thresholds at 1000, 2000, 3000, 4000 Hertz were now noted as 
20, 20, 50, and 60 decibels, respectively, on the right, and 
as 60, 80, 85, and 85, on the left.  Word recognition on the 
right and left was 100 and 84 percent, respectively.  The 
diagnosis was bilateral hearing loss.

On the authorized audiological evaluation in September 2009, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
50
60
LEFT
50
65
80
90
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 56 in the left ear.  Pure 
tone threshold averages were 36.25 on the right and 81.25 on 
the left, and the diagnosis was moderate to moderately severe 
frequency sensorineural hearing loss on the right ear, and 
mild to profound sensorineural hearing loss for the left.  


Analysis

The Veteran's December 2005 VA audiology examination shows a 
right ear pure tone threshold average of 32.50 decibels with 
speech recognition of 96 percent.  This corresponds to a 
numeric designation of "I."  Table VI in 38 C.F.R. § 4.85 
(2009).  His left ear manifests a pure tone threshold average 
of 70 decibels with speech recognition of 84 percent.  This 
corresponds to a numeric designation of "III."  Table VI in 
38 C.F.R. § 4.85 (2009).  These combined numeric designations 
then result in a noncompensable rating under Table VII.  38 
C.F.R. § 4.85, Table VII (2009).  Alternatively, since the 
hearing thresholds at 1000, 2000, 3000, and 4000 Hertz on the 
right all exceed 55 decibels, the right ear may be evaluated 
under Table VIa (38 C.F.R. § 4.86(a) (2009)).  However, while 
this then results in a numeric designation of "VI" on the 
right, the combined numeric designations continue to result 
in a noncompensable rating under Table VII.  38 C.F.R. § 
4.85, Table VII (2009).  There is no certification in this 
case of language difficulties or inconsistent speech 
audiometry scores so as to otherwise allow consideration of 
the numeric designations contained in Table VIa (see 38 
C.F.R. § 4.85(c) (2009)).  Furthermore, the provisions of 38 
C.F.R. § 4.86(b) are not applicable as neither ear exhibits 
pure tone thresholds that permit the application of this 
provision.

The Veteran's September 2009 VA audiology examination shows a 
right ear pure tone threshold average of 36.25 decibels with 
speech recognition of 96 percent.  This continues to 
correspond to a numeric designation of "I."  Table VI in 38 
C.F.R. § 4.85 (2009).  His left ear now manifests a pure tone 
threshold average of 81.25 decibels with word recognition of 
56 percent.  This corresponds to a numeric designation of 
"VIII."  Table VI in 38 C.F.R. § 4.85 (2009).  These combined 
numeric designations then continue to result in a 
noncompensable rating under Table VII.  38 C.F.R. § 4.85, 
Table VII (2009).  Alternatively, since the hearing 
thresholds at 1000, 2000, 3000, and 4000 Hertz on the right 
all exceed 55 decibels, the right ear may be evaluated under 
Table VIa (38 C.F.R. § 4.86(a) (2009)).  However, this then 
results in a numeric designation of "VII" on the right, and 
the combined numeric designations continue to result in a 
noncompensable rating under Table VII.  38 C.F.R. § 4.85, 
Table VII (2009).  There is no certification in this case of 
language difficulties or inconsistent speech audiometry 
scores so as to otherwise allow consideration of the numeric 
designations contained in Table VIa (see 38 C.F.R. § 4.85(c) 
(2009)).  Furthermore, the provisions of 38 C.F.R. § 4.86(b) 
are not applicable as neither ear exhibits pure tone 
thresholds that permit the application of this provision.

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for the Veteran's 
hearing loss.  In so holding, the Board has considered the 
Veteran's descriptions of his hearing loss disability, but 
finds that the most probative evidence concerning the level 
of severity of this disorder consists of the audiometric 
results of record.  See Lendenmann, 3 Vet. App. at 349.  
While the evidence shows that the Veteran has been using 
hearing aids, the Board notes that the schedular rating makes 
proper allowance for his improvement in hearing.  See 38 
C.F.R. § 4.85(a) (2009).  There is no doubt to be resolved in 
his favor.  38 U.S.C.A. § 5107(b) (West 2002).

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
hearing loss cause severe high-frequency bilateral hearing 
loss that reportedly makes it difficult for the Veteran to 
carry on normal or work-related conversations.  Such 
impairment is contemplated by the applicable rating criteria.  
The rating criteria reasonably describe the Veteran's 
disabilities.  Referral for consideration of extraschedular 
ratings is, therefore, not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


